Title: To Alexander Hamilton from Edmund Randolph, 10 January 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Sir,
Department of StateJanuary 10th. 1795
I do myself the honor of inclosing to you a copy of a letter from the Minister of the French Republic, dated yesterday. I will thank you to inform me at the earliest moment of your convenience, whether the additional thirty thousand Dollars cannot be obtained. If practicable, this sum will, I perceive, be a very cordial relief.
I have the honor to be, Sir,   with great respect and esteem, &c:

Edm: Randolph

